
	

114 SRES 86 ATS: Recognizing March 3, 2015, as the centennial of the Navy Reserve.
U.S. Senate
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 86
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2015
			Ms. Collins (for herself, Mr. Warner, Mr. McCain, Mr. Murphy, Mr. Kirk, Mr. King, and Mr. Peters) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing March 3, 2015, as the centennial of the Navy Reserve.
	
	
 Whereas the roots of patriotic Americans serving in maritime service trace back to even before the existence of the Continental Navy, when residents from seaside towns engaged in combat with British warships in defense of their homes;
 Whereas the tradition of maritime service to the country continued through the robust United States merchant marine, and later the formation of State naval militias in the late 19th century to meet the need for additional naval support;
 Whereas during the Spanish-American War, the Navy augmented its force with 4,000 sailors from the State naval militias;
 Whereas the emergence of the United States as a world power in the early 20th century required a more robust and multi-layered naval force;
 Whereas the Act of March 3, 1915 (38 Stat. 928, chapter 83), established the Naval Reserve, which became the Navy Reserve in 2006;
 Whereas by the end of World War I, there were 290,0000 members of the Naval Reserve, more than half of the total manpower of the Navy, who fought valiantly during the war;
 Whereas 84 percent of the sailors serving in World War II were members of the Naval Reserve, a group that included 100,000 women;
 Whereas the more than 2,600,000 enlisted personnel and 269,000 officers in the Naval Reserve in 1945 served in every theater of World War II and on every type of vessel and aircraft;
 Whereas 5 Presidents, John F. Kennedy, Lyndon B. Johnson, Richard M. Nixon, Gerald R. Ford, and George H. W. Bush, served honorably in the Naval Reserve;
 Whereas in United States conflicts and national emergencies, including the Berlin Crisis, the Korean War, the Cuban Missile Crisis, the Vietnam War, Operation Desert Storm, and hurricanes and other natural disasters, the Navy Reserve has responded to calls promptly and effectively;
 Whereas following the attack on the Navy destroyer, USS Cole, on October 12, 2000, the Naval Reserve immediately responded with coastal warfare security;
 Whereas since the attacks on our homeland of September 11, 2001, the Navy Reserve has mobilized more than 72,000 members of the Navy Reserve worldwide to counter threats to national security;
 Whereas the Navy benefits from the military experience, civilian skills, and diverse backgrounds of the members of the Navy Reserve;
 Whereas as the Senate recognizes the distinguished service of the members of the Navy Reserve, who are proud individuals of the United States, there are more than 2,000 members of the Navy Reserve deployed around the world; and
 Whereas March 3, 2015, marks 100 years since the Act of March 3, 1915 (38 Stat. 928, chapter 83), establishing the Naval Reserve: Now, therefore, be it
	
 That the Senate— (1)recognizes March 3, 2015, as the centennial of the Navy Reserve;
 (2)recognizes the indispensable and valuable contributions and sacrifices that individual members of the Navy Reserve have made throughout the history of the United States and continue to make in 2015;
 (3)celebrates the commitment and service of members of the Navy Reserve, their families, and their employers; and
 (4)encourages communities to seize the opportunity to honor and support these patriots in 2015, the centennial of the Navy Reserve.
